Citation Nr: 0736211	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for a disability 
exhibited by bilateral hand joint pain, including as due to 
an undiagnosed illness. 

3.  Entitlement to an initial compensable rating for a lumbar 
strain with degenerative joint disease.

4.  Entitlement to an initial compensable rating for a 
cervical strain.

5.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1993 to September 
1999 and from February 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision.  In April 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder shows that the veteran filed a 
Notice of Disagreement (NOD) with the January 2005 rating 
decision which denied service connection for IBS.  
Subsequently, in a November 2005 rating decision, the RO 
granted service connection for IBS with a non-compensable 
evaluation.  In his VA Form 9, dated in January 2006, for the 
issues on appeal, the veteran noted that he disagreed with 
the non-compensable evaluation for IBS.  The RO has not 
issued the veteran a statement of the case (SOC) that 
addresses the issue of entitlement to an initial compensable 
rating for IBS, therefore a remand is necessary to correct 
this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2007), Manlincon v. West, 
12 Vet. App. 238 (1999). 

Also, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

For the veteran's claim for service connection for right knee 
disability, the veteran has a current right knee disability 
as indicated in the June 2004 VA examination report which 
noted a diagnosis of right knee strain.  While x-rays were 
normal, examination of the veteran revealed ligament laxity 
and pain with range of motion.  The examiner found minimal 
functional loss.  During service, the veteran was seen on 
multiple occasions for his knee.  A May 1999 examination 
report noted right lateral tibia prominence, bony 
abnormality.  In August 2003, the assessment was subpatellar 
bursitis.  In December 2003, it was noted that there was no 
gross abnormality of the right knee; range of motion was 
within normal limits; there was no crepitus; and all 
posterior cruciate ligament, lateral collateral ligament, 
medial collateral ligament were intact.  It was also noted 
that radiological studies showed knee swell suprapatellar 
effusion.  While the veteran was afforded a VA examination in 
June 2004, the examination report did not address the 
etiology of the veteran's current knee disability (it was 
noted that he recently reinjured the knee in a bike 
accident).  On remand, he should be afforded another 
examination to address the etiology of his right knee 
disability taking into account the service medical records.  

As for the veteran's claim for service connection for 
disability exhibited by bilateral hand joint pain, including 
as due to an undiagnosed illness, the Board notes that the 
June 2004 VA examination report noted minimal hand strain 
with normal examination findings and x-rays, and no 
functional loss.  During service, the veteran was seen on 
several occasions with complaints of hand pain (as noted in 
multiple records dated in July 2003 and August 2003).  A July 
2003 record noted the veteran's complaints of back, neck, and 
hand pains for five years as a result of a motor vehicle 
accident.  In August 2003, it was noted that the veteran 
injured his left wrist from a recent fall.  On remand, 
another examination should be conducted to clarify the 
diagnosis of any current hand disability and to determine if 
any such disability is related to service or as due to an 
undiagnosed illness in which case, the examiner should 
indicate the manifestations of the disability.  

The veteran testified at his April 2007 hearing that his back 
disabilities have increased in severity.  On remand, the 
veteran should be afforded an examination to determine the 
current level of disability for his lumbar strain and his 
cervical strain disabilities.  

During his hearing, the veteran indicated that he had filed a 
worker's compensation claim for his back.  In April 2007, the 
veteran submitted records from the Industrial Commission of 
Arizona which included various reports of incidents.  
However, the determination reports of these incidents were 
not included in the submission.  On remand, the RO should 
obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue an SOC pertaining 
to the issue of entitlement to 
entitlement to an initial compensable 
rating for IBS.  The veteran is hereby 
notified that, following the receipt of 
the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review. 

2.	With any necessary assistance from the 
veteran, the RO should attempt to 
obtain the veteran's worker's 
compensation records showing the 
determination of his claim(s) and the 
clinical evidence relied upon in making 
the determination.  All efforts to 
obtain these records should be fully 
documented

3.	Schedule the veteran for a right knee 
examination to ascertain the nature and 
etiology of any current disability.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination. 

The examiner should specifically 
indicate whether there is a 50 percent 
probability or greater that any current 
right knee disability found on 
examination is etiologically related to 
service, including the in-service 
notations related to the right knee 
cited above.  The examiner should 
provide the rationale for the opinion 
provided.  

4.	Schedule the veteran for a joints 
examination  to ascertain the nature 
and etiology of any current disability 
exhibited by bilateral hand joint pain.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination. 

The examiner should specifically 
indicate the diagnosis of any 
disability found or if a disability 
cannot be attributed to a diagnosis, 
he/she should describe the extent of 
the manifestations of the disability.  

If the disability is attributed to a 
specific diagnosis, the examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that any current hand disability is 
causally or etiologically related to 
the veteran's period of active service, 
including the in-service notations 
cited above.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

5.	Schedule the veteran for a lumbar and 
cervical spine  examination to assess 
the veteran's current level of 
disabilities.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for the lumbar and cervical 
spines.

6.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for right knee 
disability; service connection for a 
disability exhibited by bilateral hand 
joint pain, including as due to an 
undiagnosed illness; an initial 
compensable rating for a lumbar spine 
disability; and  an initial compensable 
rating for a cervical spine disability.  
If further action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



